Citation Nr: 0425211	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for residuals of anterior 
cruciate ligament (ACL) surgery of the right knee.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty in the US Marine Corps 
Reserves from June 1983 to November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO rating decision.  

In the course of his appeal, the veteran offered testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing in April 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
the claimants in substantiating their claims.  VCAA §3(a), 
114 Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2003)).  

The veteran contends that he fell and injured his right knee 
while serving on active duty in the Reserves.  Specifically, 
he claims to have tripped and fallen outside of a mess hall 
in Camp Pendleton, CA.  Subsequently, the veteran's knee was 
operated upon to repair damage to the ACL, allegedly caused 
by the fall.  The veteran claims to presently be experiencing 
residual pain from this incident.  

According to his service medical records, in November 1983, 
the veteran underwent a right knee arthrogram.  A September 
1984 service medical record showed that the examiner 
indicated that the veteran requested to have a civilian 
evaluation for his chronic right knee pain.  

The Board notes an October 1984 private medical report, which 
indicated that the veteran underwent arthroscopy and patellar 
tendon substitution for an ACL deficiency on his right knee.  
The examiner indicated that the veteran gave a history of 
falling outside of the mess hall while on active duty in the 
Reserves.  

In the veteran's November 1984 discharge medical history, the 
examiner noted that the veteran alleged that he injured his 
knee in October 1983.  

Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The new law provides that an 
examination is necessary where there is competent evidence of 
a current disability, evidence that the current disability 
may be related to service, and the evidence is insufficient 
to decide the claim.  See 38 U.S.C.A. § 5103A.  

Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition or injury experienced in service, VA should seek a 
medical opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Moreover, the medical evidence is unclear as to the etiology 
of the veteran's right knee disorder.  The veteran's 
enlistment examination indicates that he had broken bones 
before entering service.  However, there is evidence, in the 
form of the November 1984 discharge medical history that 
indicates that he may have injured his knee while in service.  

Accordingly, an examination is required to obtain an 
examination to ascertain that if the veteran has a right knee 
disorder that is related to an incident of service.   

Additionally, under the VCAA, the assistance provided by the 
VA will include making reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board finds that additional 
evidentiary development is needed prior to final appellate 
consideration of his claim.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him another opportunity to submit 
any additional medical evidence or 
information and further argument to 
address his right knee disorder.  In 
particular, the veteran should be asked 
to present any competent evidence that 
tends to support his assertions that his 
knee was not injured prior to service.  
He should be requested to identify any VA 
and non-VA health care providers who 
treated him for his right knee disability 
to the present, including any health care 
providers not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
and any recent treatment records from 
providers already identified in the 
record, which have not been previously 
secured.  

2.  The RO should arrange for the veteran 
to undergo a VA examination with an 
orthopedist for the purpose of 
determining the nature and likely 
etiology of his claimed residuals of ACL 
surgery of the right knee.  All necessary 
tests and studies should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Based on his/her review of 
the case, the examiner should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that the veteran has current right knee 
disability manifested by ACL surgery 
residuals that at least as likely as not 
is due the reported injury or other 
disease or injury in service.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.  

3.  Following the completion of the 
requested development, the RO should 
adjudicate the issues on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




